Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 5 of applicant arguments/remarks, filed 02/17/2021, with respect to the previous prior art rejection of claim 13 have been fully considered and are persuasive.  The previous prior art rejection of claim 13 has been withdrawn. 

Allowable Subject Matter
Claims 1-14 and 17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the closest prior art is considered previously cited prior art Erickson  (US 2007/0279061), Huish (US 2010/0253351), and Benningshof (“Superconducting microstrip resonator for pulsed ESR of thin films”).
	However, Erickson is silent in teaching “conductors on a second, opposite side of the substrate, the conductors comprising: first and second resonators; and two baluns, each respective balun comprising a feed, a first branch and a second branch, the feed of each balun connected to the first and second branches of the balun, the first and second branches of each balun capacitively coupled to the respective first and second resonators, the first branch of each balun comprising a delay line configured to produce a phase shift relative to the second 
	Huish is also silent in teaching “a ground plane on a first side of the substrate; conductors on a second, opposite side of the substrate, the conductors comprising: first and second resonators; and two baluns, each respective balun comprising a feed, a first branch and a second branch, the feed of each balun connected to the first and second branches of the balun, the first and second branches of each balun capacitively coupled to the respective first and second resonators, the first branch of each balun comprising a delay line configured to produce a phase shift relative to the second branch of the balun.” Huish seems to teach that the ground plane and the baluns are located on the same side of the substrate [Fig. 4A, rungs (act as ground ¶0041) and baluns 12; ¶0055, ground  layer 48 is same side as signal layer 47 of coplanar balun (see Fig. 9A-B).]. 
	Lastly, Benningshof teaches a resonator device similar to claim 1 [See Fig. 1]. However, Benningshof also does not teach “a ground plane on a first side of the substrate; conductors on a second, opposite side of the substrate, the conductors comprising: first and second resonators; and two baluns, each respective balun comprising a feed, a first branch and a second branch, the feed of each balun connected to the first and second branches of the balun, the first and second branches of each balun capacitively coupled to the respective first and second resonators, the first branch of each balun comprising a delay line configured to produce a phase shift relative to the second branch of the balun.” Benninshof teaches an in-phase resonator and does not teach a phase shift. 


Regarding independent claim 13, the prior art Erickson and Huish are considered the closest prior art. However, both prior art are silent in teaching wherein the first and second resonators and the first and second baluns comprise superconducting material on a dielectric substrate. Prior art Benningshof only teaches in-phase signals and not phase shifted signals. Therefore, claim 14 is above the prior art.
	Claims 14 and 17 is considered allowable for depending on claim 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RISHI R PATEL whose telephone number is (571)272-4385.  The examiner can normally be reached on Mon-Thurs 7 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RISHI R PATEL/Primary Examiner, Art Unit 2896